Name: COMMISSION REGULATION (EC) No 649/97 of 15 April 1997 providing for the rejection of applications for export licences for beef and veal products
 Type: Regulation
 Subject Matter: trade policy;  animal product;  international trade;  tariff policy
 Date Published: nan

 No L 99/8 EN Official Journal of the European Communities 16. 4. 97 COMMISSION REGULATION (EC) No 649197 of 15 April 1997 providing for the rejection of applications for export licences for beef and veal products tions for export licences for beef and veal submitted on 10 and 11 April 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 266/97 (4), and in par ­ ticular Article 10 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than that normally disposed of; whereas it has therefore been decided to reject all applica HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95, applications for export licences with advance fixing of refunds for products falling within the beef sector submitted on 10 and 11 April 1997 shall be rejected. Article 2 This Regulation shall enter into force on 16 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. h) OJ No L 296, 21 . 11 . 1996, p. 50 . P) OJ No L 143, 27. 6. 1995, p. 35. &lt; OJ No L 45, 15. 2. 1997, p. 1 .